Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants’ argument   submitted on 7/23/21 against non-final action of 4/23/21  is acknowledged. Claims 1-12 are currently pending in the instant application and are for examination.
Applicants' arguments filed on 7/23/21 have been fully considered but they are found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Claim Rejection - 35 U.S.C 103a
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson et al. ( US20130157322, claims priority on  US 61377309 filed 8/26/2010) in view of  Tracy et al ( Cur op biotecnol. 2011, 364-381), Kopke et al. App env microbial 2011, pp 5467-5475 or US9057071), and leang et al. ( AEM  2013, 79, pp 1102-1109) .

The recitation of “derived” from parental bacterium selected from the group consisting of Clostridium autoethanogenum, Clostridium ljungdahlii, and Clostridium ragsdalei in claim 12, is broadly interpreted  to be any acetogenic bacteria comprising Wood-Ljungdahl pathway  that said bacterium comprising any mutated form, daughter of the parent  or recombinant  form, etc.


Simpson et al. disclose the use of carboxytropic acetogenic  bacteria  such as Clostridium ljungdahlii, Clostridium autoethanogenum DSM 23693  for the production of ethanol ( see abstract, page 4,  and claim 28, reads on claim 10) from CO as  carbon source. And also teach that such  use of said Clostridium autoethanogenum DSM 23693  for the production of ethanol from CO overcomes or ameliorates one or more of the disadvantages of the prior art, or to at least to provide the public with a useful choice and eliminates the increasing cost of industrial plants ( para 0005-0007)  and said Clostridium sp comprise  Wood-Ljungdahl pathway. 
Leang et al.,  disclose that  Clostridium ljungdahlii  a homoacetogens comprise  Wood-Ljungdahl pathway can grow on variety of  carbon substrate   in addition to CO, CO2, such as sugar( see page 1102). 
However none of Simpson et al. ( US20130157322, claims priority on  US 61377309 filed 8/26/2010) and leang et al. ( AEM  2013, 79, pp 1102-1109) disclose   
Schmalisch et al.  disclose  mutated Clostridium sp, such as C. phytofermentans strains for enhanced ethanol production ( see the title,  paragraph 0003-0004) by inactivating enzymes that leads to the production of Lactic acid,  such as lactate dehydrogenase ( para 0013,0024). Schmalisch et al.   also teach that said mutated microorganism by deleting LDH gene   via primer in a plasmid ( see FIGs 2-4)  does not produce lactate ( see par 0004) and also teach that  said bacterium converts pyruvate to lactate ( see para 0004). In addition to Clostridium  phytofermentans, Schmalisch et al.   disclose many  other Clostridium sp  consisting of; Clostridium thermocellum, Clostridium beijerinckii, Clostridium acetobutylicum, Clostridium. cellovorans, Clostridium tyrobutyricum, Clostridium thermobutyricum, Moorella ssp. and many others ( see claim 29). Schmalisch et al.   also disclosed that said bacteria produce acetate and ethanol, therefore are acetogenic.  It is well known in the art that Clostridium sp are acetogenic  and comprise  Wood-Ljungdahl pathway ( produces acetate) and  can  consume carbon monoxide ( see Leang et al.,  Kopke et al. Tracy et al.), and also comprise other pathway that   produce metabolite from other carbon source such as hexose, pentose ( see Tracy et al.).
Tracy et al. disclose in FIG 2  metabolic path way of Clostridium sp. Interconnection between different pathways, especially  how pyruvate to Acetyl-COA  from different pathway  leads to acetate, ethanol, butanol, butanediol, propionate, lactate. The Pyruvate  can be formed from sugar or can be formed by C1-carbon ( via 


    PNG
    media_image1.png
    909
    695
    media_image1.png
    Greyscale


However Kopke et al. especially did not disclose   deletion  of lactate dehydrogenase from the Clostridium ragsdalei  (carboxytropic acetogenic  bacteria  ) for the production of  ethanol  and/or valine. One of skill in the art   observing the pathway (fig 2 of Tracy et al.) of Acetogenic bacteria for various metabolite productions  and based of the teaching of Kopke et al. ( deletion of genes leading to 2,3-butanediol production, enhances the production of other  metabolite of the biosynthetic pathway) would delete gene leading to lactic acid production  to see enhance production other metabolites  of the pathway, such as ethanol, 2,3 would occur or not.


 Therefore in order to produce ethanol,  valine or  pyruvate,   important industrial chemicals, a person of ordinary skill in the art, at the time of the filling of the instant application, combine  the teaching of Simpson et al. , Tracy et al. , Kopke et al., leang et al. and Schmalisch et al.   use carboxytropic acetogenic  bacteria  such as Clostridium ljungdahlii, Clostridium ragsdalei  which efficiently utilizes cheap carbon source such as CO/CO2,  delete LDH gene ( as taught by Schmalisch et al.) to enhanced production of ethanol, pyruvate or  valine important industrial products.   One of ordinary skill in the art is motivated to    delete LDH as Schmalisch et al. taught  deletion of LDH gene   
Argument
Applicants’ argument is considered but found unpersuasive.
Applicants’ state: 

“It is reiterated that Simpson relates to a method of producing ethanol by fermentation of a gaseous substrate comprising CO by a microorganism such as Clostridium autoethanogenum, Clostridium ljungdahlii, or Clostridium ragsdalei, wherein the ethanol produced is subsequently converted to ethylene. Simpson is silent on disruption of a lactate dehydrogenase enzyme, and does not teach or suggest any motivation to do so.”

Applicants above argue that Simson teach only production of ethanol does not teach deletion of LDH. IF Simpson teach that,  Simson  would anticipate applicants’ invention. Schmalisch et al.  disclose    Deletion of LDH enhance the production of    other metabolite.  


Applicants’ state: 
---------- 
Applicant contends that the Examiner has over-simplified the concept of metabolic engineering based on an unsupported assertion. The Examiner argues that “Mutation one metabolite pathway gene leads to enhanced production of other products”. Not all mutations or metabolic pathway modifications provide enhancing the production of any other product. It was not until the experiments were performed and a disrupting mutation in lactate dehydrogenase was done, that Applicant achieved the method recited herein. The Examiner has improperly concluded that any general mutations that lead to increased production of products, for example, in Kopke et al., could also generally be applied so that another mutation of a metabolic pathway between acetyl-CoA and pyruvate would be predictable. However, Kopke et al. does not teach or suggest disrupting lactate dehydrogenase, nor provide motivation to do so.------ 
“Moreover, Schmalisch et al. does not cure this deficiency, because a person of ordinary skill in the art would have understood that a carboxydotrophic acetogenic bacterium, such as C. autoethanogenum, could not merely be substituted for a cellulolytic bacterium, such as the C. phytofermentans from Schmalisch et al., with any expectation of success due to the metabolic and energetic differences between carboxy dotrophic acetogenic bacteria, which use the Wood-Ljungdahl pathway, and cellulolytic bacteria, which use glycolysis. Thus, the effect of deleting a gene in a carboxydotrophic acetogenic bacterium is not predictable, even if deletion of the gene has been demonstrated in a cellulolytic bacterium. As such, the Examiner fails to provide that a person of ordinary skill in the art would have had a reasonable expectation of success in modifying the process of Simpson with any of, Kopke, Tracy, Leang, and Schmalisch.

Applicant respectfully contends that the Examiner used impermissible hindsight reasoning as a basis for the conclusory assertion of obviousness, not on facts gleaned from the prior art but rather on the teachings of Applicant’s disclosure. Without the hindsight goal of the claimed recombinant bacterium in mind, one of ordinary skill in the art would not have arrived at the instantly claimed bacterium.”


Applicants’ argument is considered but found unpersuasive. Tracy et al below shows the pathway of Acetogenic bacteria. The Pyruvate  can be formed from sugar or can be formed by C1-carbon ( via reversible PFOR reaction from Acety-CoA as also show that PFOR  reaction is  a reversible enzymatic process  and deleting Lactate 

    PNG
    media_image1.png
    909
    695
    media_image1.png
    Greyscale



Applicants’ argue that Schmalisch et al. did not  disclose microorganism that derived from Clostridium autoethanogenum  that  use CO/CO2 as carbon source  but teach sugar as carbon source. If Schmalisch et al. disclose microorganism that derived from Clostridium autoethanogenum, Clostridium ljungdahlii, and Clostridium ragsdalei    that use CO/CO2 carbon source, Schmalisch et al. would anticipate applicants’ invention. Other arts such as (Leang et al , Tracy et al , Simpson et al.) disclose that acetogenic microorganism that derived from Clostridium autoethanogenum, Clostridium ljungdahlii, and Clostridium ragsdalei    that use C-1 carbon source . Especially Leang et al.,  disclose that  Clostridium ljungdahlii  a homoacetogens comprise  Wood-Ljungdahl pathway can grow on variety of  carbon substrate   in addition to CO, CO2, such as sugar( see page 1102) and overproduce acetate. 

Tracy et al. disclose in FIG 2  metabolic path way of Clostridium sp. Interconnection between different pathways ( C-1 pathway and glycolysis pathway ), especially  how pyruvate to Acetyl-COA  from different pathway  leads to acetate, ethanol, butanol, butanediol, propionate, lactate. The Pyruvate  can be formed from sugar or can be formed by C1-carbon ( via reversible PFOR reaction from Acety-CoA as also show that PFOR  reaction is  a reversible enzymatic process ( see FIG 2,above).
One of ordinary skill in the art is motivated to    delete LDH gene leading to production of lacttate from (carboxytropic acetogenic  bacteria)   as Schmalisch et al. taught  deletion of LDH gene  increases ethanol production in a acetogenic bacteria and Kopke et al. teach  deletion of genes leading to 2,3-butanediol production in a Clostridium ragsdalei (carboxytropic acetogenic  bacteria  ), enhances the production of other  metabolite of the biosynthetic pathway) which suggest that deletion of  gene leading to lactate production in the carboxytropic acetogenic  bacteria   would also enhance production other metabolites  of the pathway ( as taught by Tracy et al.) such as ethanol, pyruvate, valine. One of ordinary skill in the art has a reasonable expectation of success because Schmalisch et al. and Kopke et al. teach in acetogenic Clostridium SP deletion of LDH enhance the production ethanol (  Schmalisch et al. ) and deletion of genes leading to 2,3-butanediol production in a Clostridium ragsdalei (carboxytropic acetogenic  bacteria) enhance the production of  ethanol. Therefor a prima facie case of obviousness has been established.



Conclusion
Claims 1-12 are rejected. No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652